—Order unanimously affirmed without costs.
Memorandum: Family Court’s determination that the physical, mental or emotional condition of respondent Tina F.’s two-year-old son was in imminent danger of becoming impaired as a result of respondents’ failure to exercise a minimum degree of care (see, Family Ct Act § 1012 [f] [i]) and that respondents’ other children were derivatively neglected by respondents (see, Matter of Dutchess County Dept. of Social Servs, v Douglas E., 191 AD2d 694) is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]). The record establishes that respondents routinely confined the two-year-old in a straightj acket-like device throughout the night and refused to allow the other children to comfort him when he cried. That conduct demonstrates a fundamental defect in respondents’ understanding of the duties of parenthood (see, Matter of Brandiwell K., 247 AD2d 931). Contrary to respondents’ conten*830tions, expert testimony is not necessary to establish neglect (see, Matter of Lonell J., 242 AD2d 58, 61), and the statutory requirement of “imminent danger” (Family Ct Act § 1012 [f] [i]) does not require proof of actual injury (see, Matter of Madeline R., 214 AD2d 445, 446). We reject the contention of respondents that their voluntary discontinuation of the offensive practice precludes a finding of neglect (see, Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73, 80). The out-of-court statements of the children were corroborated by respondents’ admissions, and the children’s statements corroborated each other (see, Matter of Nicole V., 71 NY2d 112, 118-119, 124). We have considered respondents’ remaining contentions with respect to the fact-finding hearing and conclude that they are without merit. Respondents failed to preserve for our review their contentions concerning the informal nature of the dispositional hearing (see, Matter of April B., 242 AD2d 926, 927; Matter of Vitti v Vitti, 202 AD2d 917, 919; Matter of Michelle S., 195 AD2d 721, 722). (Appeal from Order of Cayuga County Family Court, Corning, J.— Neglect.) Present — Pine, J. P., Hayes, Wisner, Scudder and Balio, JJ.